DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-17 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Foreign Patent Document Li (CN 203563823 U)
Regarding claim 1 and 11, Li discloses, A method of forming an imaging apparatus, the method comprising: providing extensions coupled to a support structure, the extensions being spaced a predefined distance from one another, the extensions having a length that protrudes from the support in paragraph 0015-“In the picture: 1 optical sensor, 2 LED, 3 laser, 4 laser light, 5 LED light, 6 comb teeth, 7 white hair, 8 black hair.” refer to figure 2 below. Li discloses comb teeth interpreted as extensions [FIG2-6] coupled to support structure [FIG2-7], wherein extensions are spaced from one another with a length that protrudes from the support structure. Coupling light sources [FIG2-2] to the extensions where in “The light-emitting diode is used to emit light, and the laser is used to emit high-power laser pulses to burn off the white hair.” [0007] which is interpreted to position the light source to irradiate a scalp. Li further discloses a optical sensor [FIG2-1] to the extensions [FIG2-6] position at a 90 degree angle from the support structure which is optimal to image the scalp irradiated by light source [FIG2-2] (See Figure 2 below) and paragraph 0007-“The utility model provides an intelligent laser comb, which includes a plurality of comb teeth on the comb body, and optical sensors, light-emitting diodes, lasers, acceleration sensors and single-chip microcomputers are installed at the ends of the comb teeth.” Paragraph 0021-“When the hair passes between the optical sensor and the light emitting diode, it will block the light from the light emitting diode to the optical sensor, so the optical sensor will sense the change of light.”

    PNG
    media_image1.png
    898
    1080
    media_image1.png
    Greyscale

		Figure 2. Comb with lights and sensors at ends of extensions

Regarding claim 2 and 12, Li discloses further, wherein the extensions [FIG2-6] are spaced the predefined distance from one another so as to accommodate combing through hair on the scalp. (See Figure 2 above) Paragraph 0021-“When the hair passes between the optical sensor and the light emitting diode, it will block the light from the light emitting diode to the optical sensor, so the optical sensor will sense the change of light.”
Regarding claim 3 and 13, Lee discloses further, wherein the light sources [FIG2-2] are coupled to a distal end of the extensions [FIG2-6]. (See Figure 2 above) and paragraph 0007-“The utility model provides an intelligent laser comb, which includes a plurality of comb teeth on the comb body, and optical sensors, light-emitting diodes, lasers, acceleration sensors and single-chip microcomputers are installed at the ends of the comb teeth.”
Regarding claim 4 and 14, Lee further discloses, wherein the light sources are positioned at a distance greater than half the length away from the support structure. (see Figure 2 above)
Regarding claim 5 and 15, Lee further discloses, wherein the sensors [FIG2-1] are coupled to a distal end of the extensions [FIG2-6]. (See Figure 2 above) and paragraph 0007-“The utility model provides an intelligent laser comb, which includes a plurality of comb teeth on the comb body, and optical sensors, light-emitting diodes, lasers, acceleration sensors and single-chip microcomputers are installed at the ends of the comb teeth.”
Regarding claim 6 and 16, Lee further discloses, wherein the sensors are positioned at a distance greater than half the length away from the support structure [FIG2-7]. (See Figure 2 above) and paragraph 0007-“The utility model provides an intelligent laser comb, which includes a plurality of comb teeth on the comb body, and optical sensors, light-emitting diodes, lasers, acceleration sensors and single-chip microcomputers are installed at the ends of the comb teeth.”
Regarding claim 7 and 17, Lee further discloses wherein therapeutic devices [FIG2-3, paragraph 0019- “the laser 3 is used to emit high-power laser pulses, and the white hair 7 is burned off”] are coupled to the extensions [FIG2-6]. (See Figure 2 above), and paragraph 0007-“The utility model provides an intelligent laser comb, which includes a plurality of comb teeth on the comb body, and optical sensors, light-emitting diodes, lasers, acceleration sensors and single-chip microcomputers are installed at the ends of the comb teeth.”
Regarding claim 8, Lee further discloses, wherein therapeutic devices [FIG2-3 paragraph 0019- “the laser 3 is used to emit high-power laser pulses, and the white hair 7 is burned off” ] are positioned at a distance greater than half the length away [FIG2-half way mark] from the support structure [FIG2-7]. See Figure 2 above, each of the therapeutic devices are greater than the halfway mark and thus greater than half the length away from the support structure taught by Li
Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by US patent publication 2016/0106999 Michaels et al (hereinafter Michaels)
Regarding claim 19, Michaels discloses, “A method of operating an imaging apparatus, the method comprising: receiving, by the comb apparatus, location reference signals;” Michaels disclose a comb apparatus interpreted as the head set in Figure 6 below. Michaels teaches in claim 5-“further including a proximity sensor coupled to the base, the proximity sensor being configured to automatically activate the array of at least one of light emitting diodes and laser diodes when the user's scalp is a predetermined distance away from the proximity sensor.” Sensors are interpreted as a device which detects or measures a physical property such as signals. “capturing, by sensors of the comb apparatus, images of a scalp at different locations on the scalp, the different locations being determined based on the location reference signals, the images being captured under illumination from light sources of the comb apparatus; and providing a model of the scalp according to the images captured at the different locations on the scalp.” Michaels disclose sensors of the comb apparatus, in claim 5-“further including a proximity sensor coupled to the base” wherein the base is considered the comb apparatus according to paragraph 0033 and Figure 6 below –“the base 12” wherein base 12 is part of the head set which is also consider the comb apparatus. Further Michaels discloses in the Abstract, a illumination from a light source from the comb –“Each tooth is configured to part the hair when the at least one array of teeth is pressed against the scalp. An array of at least one of light emitting diodes and laser diodes coupled to the based proximate the at least one array of teeth.” Michaels discloses using this light source, the reference signal, for imaging in paragraph 0007-“ the control unit includes a processor configured to compare the captured one or more images of the scalp and determine the extent of follicle density and compile the one or more images of the scalp and determine whether substantially the entirety of the scalp has been exposed to light emitted from the array of laser diodes.” Since each tooth is configured to part the hair for images of the scalp and one or more images to the display, interpreted as post-processing to be a model, are taken of the scalp then images of the scalp can be taken at different locations on the scalp.
Regarding claim 20, Michaels further discloses, ”receiving a treatment plan for the scalp according the model; and” Michaels discloses displaying change in follicle density overtime for treatment purposes in paragraph 0035-“The change in follicle density is calculated overtime such and displayed on the display of the control unit such that the user can track the progress of treatments.” Wherein the post-processing of images, the model of the scalp, were placed on the display in paragraph 0035. One of ordinary skilled in the art can conclude the images taken are used for the display as model for treatment. “causing therapeutic devices of the comb apparatus to apply medical treatment to the scalp according to instructions of the treatment plan.” Michaels further discloses therapeutic devices such as the helmet and lasers are applied for medical treatment to the scalp in paragraph 0004- Helmet devices having lasers extending from the helmet toward the scalp have been devised to provide for hand-free light treatment of the scalp”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, in view of Michaels. 
Regarding claim 9, Lee further discloses, wherein therapeutic devices [FIG2-3, paragraph 0019- “the laser 3 is used to emit high-power laser pulses, and the white hair 7 is burned off”] are positioned at an angle on the extensions [FIG2-6] to treat areas of the scalp. Li discloses positioning of the therapeutic devices, lasers, at the end of the extensions at an angle of 90 degrees from the end of extensions to treat the scalp wherein the ends of the extensions are placed on areas of the scalp, Lee discloses use of lasers to burn off hair. Michaels discloses it is well known to use lasers to treat the scalp refer to paragraph 0003-“ Laser emitting combs and helmets have been devised to treat hair loss or otherwise stimulate new hair growth. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Lee’s lasers to treat hair loss or stimulate new hair taught by Michaels, in order to improve scalp treatment. 
	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1, in view of Foreign Patent Document Bae (KR 1362357 B1)
	Regarding claim 10, Li discloses all the elements of claim 1; however, Li fails to discloses roller balls coupled to the ends of the extensions. This is disclose Bae “According to the present invention, it is possible to maximize the contact between the circular ball and the hair when combing, by providing a plurality of functional balls rotatable and movable in the comb, and by the structure in which the ball rotates and moves while being in contact with the hair,” see third paragraph of the Summary Of The Invention. The functional balls are coupled to ends of the extensions, “The ball 131 exposed at the comb end” [0028] see Figure 3 below.


    PNG
    media_image2.png
    633
    712
    media_image2.png
    Greyscale


Figure 3. Roller balls at ends of extensions

. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 11 above, in view of Michael, in further in view of Foreign Patent Document Bae (KR 1362357 B1)
	Regarding claim 18, Li discloses all the elements in claim 11; in addition. Li discloses, wherein:
therapeutic devices [FIG2-3, paragraph 0019- “the laser 3 is used to emit high-power laser pulses, and the white hair 7 is burned off”] are positioned at a distance greater than half the length away from the support structure; See Figure 2 above, each of the therapeutic devices are greater than the halfway mark and thus greater than half the length away from the support structure taught by Li. the therapeutic devices [FIG2-3, paragraph 0019- “the laser 3 is used to emit high-power laser pulses, and the white hair 7 is burned off”] are positioned at angle on the extensions to treat areas of the scalp; Li discloses positioning of the therapeutic devices, lasers, at the end of the extensions at an angle of 90 degrees from the end of extensions to treat the scalp wherein the ends of the extensions are placed on areas of the scalp, Lee discloses use of lasers to burn off hair. Michaels discloses it is well known to use lasers to treat the scalp refer to paragraph 0003-“ Laser emitting combs and helmets have been devised to treat hair loss or otherwise stimulate new hair growth. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Lee’s lasers to treat hair loss or stimulate new hair taught by Michaels, in order to improve scalp treatment. 
Li fails to disclose roller balls coupled to the ends of the extensions. This is disclose Bae- “According to the present invention, it is possible to maximize the contact between the circular ball and the hair when combing, by providing a plurality of functional balls rotatable and movable in the comb, and by the structure in which the ball rotates and moves while being in contact with the hair,” see third paragraph of the Summary Of The Invention. The functional balls are coupled to ends of the extensions, “The ball 131 exposed at the comb end” [0028], see Figure 3 above. It would have been obvious to one of ordinary skilled in the art to have modified Li as modified comb with light and sensors coupled to the ends of extensions to include Baes’ roller balls to the ends of the extensions too. Doing so would allow the extensions to move through the hair more easily thereby improving comfort for the subject. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-F 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Nicholas A Robinson/	Examiner, Art Unit 3793  

/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793